                      Case 19-10234-KG             Doc 335        Filed 03/26/19        Page 1 of 7


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
In re:                                                               )   Chapter l1
                                                                     )
THINGS REMEMBERED,INC., et al.,l                                     )   Case   No. 19-10234 (KG)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )

     AMENDED2 NOTICE OF AGENDA FOR THE HEARING ON MARCH27,2O19, AT
      1:00 P.M. (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN
    GROSS AT THE UNITED STATES BANKRUPTCY COURT F'OR THE DISTRICT OF
         DELA\ilARE, LOCATED AT 824 NORTH MARKET STREET,6TH FLOOR,

          ** AS NO MATTERS ARE GOING FOR\ilARD, THIS HEARING HAS BEEN
                  CANCELLED \ilITH PERMISSION FROM THE COURT**

CONTINUED MATTER:

1           Debtors' Motion for Entry of Orders (I) Appointing a Consumer Privacy Ombudsman,
            (II) (A) Approving Bidding Procedures, (B) Approving Bid Protections, (C) Scheduling
            an Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
            (E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,
            (IIÐ(A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets,
            and (C) Authorizing the Assumption and Assignment of Contracts and Leases, and
            (IV) Granting Related Relief fDocket No. 23, filed on February 6,2019].

                     Sale Response Deadline: March I,2019 at 4:00 p.m. (ET). Extended for the
                     offrce of the United States Trustee to March 4, 2019 at 12:00 p.m. (ET).
                     Extended for Brookfield Property REIT Inc., Centennial Real Estate Company,
                     LLC, Montebello Town Center Investors LLC, Starwood Retail Partners LLC, ST
                     Mall Owner, LLC, The Macerich Company, YTC Mall Owner, LLC and
                     V/ashington Prime Group Inc. only with respect to non-stalking horse adequate
                     assurance to before or at the Sale Hearing.

                     Cure Objection Deadline: March 1,2019 at 4:00 p.m. (ET). Extended to March 4,
                     2019 at 4:00 p.m. (ET) for The Irvine Company LLC, a Delaware Limited
                     Company, Carousel Center Company LP, Crossgates Mall General Company
                     NewCo LLC, Holyoke Mall Company LP, Poughkeepsie Galleria LLC, Salmon


I      The Debtors in these chapter I I cases, along with the last four digits of each Debtor's federal tax identification
       number, include: Things Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
       Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland Heights,
       Ohio 44143.
2      Amended items appear in bold.

{   r229.002-W005s050.}
                        Case 19-10234-KG     Doc 335       Filed 03/26/19   Page 2 of 7


                    Run Shopping Center, Sangertown Square LLC, Pyramid Walden Company LP,
                    Vantiv, LlClV/orldpay and Simon Property Group, L.P.

                    Cure and Assumption and Assignment Responses Received:          -   See   Exhibit A
                    attached hereto.

                    Sale Responses Received:

                    A.      Informal comments received from the Official Committee of Unsecured
                            Creditors.

                    B.      Limited Objection of the United States Trustee to Debtors' Motion to Sell
                            Estate Assets Under 11 U.S.C. Section 363 [Docket No. 256, filed on
                            March 4,20191.

                    C       Debtors' Omnibus Reply to the U.S. Trustee's Limited Objection to Sale
                            Motion [Docket No. 286, filed on March 5,20191.

                    Related Documents:

                    A.      Notice of Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [Docket No. 123, filed on February 15,2019].

                    B.       Order (A) Approving Bidding Procedures and Bid Protections, (B)
                             Scheduling an Auction and Sale Hearing, (C) Approving the Form and
                            Manner of Notice Thereof, (D) Establishing Notice and Procedures for the
                            Assumption and Assignment of Contracts and Leases, and (E) Granting
                            Related Relief [Docket No. 150, entered on February 21,20191.

                    C       Notice of Sale by Auction and Sale Hearing [Docket No. 151, filed on
                             February 21,20191.

                    D        Amended Notice to Contract Parties to Potentially Assumed Executory
                             Contracts and Unexpired Leases [Docket No. 152, filed on February 21,
                             20191.

                    E.      Notice to Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [Docket No. 159, filed on February 2I,20191.

                    F.      Notice to Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [Docket No. 172, filed on February 24,2019].

                    G.      Notice to Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [Docket No. 208, filed on February 27,2019].

                    H.      Notice to Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [Docket No. 220, filed on February 28,2019].




{ 1229.002-W00ss0s0.}
                                                       2
                        Case 19-10234-KG     Doc 335       Filed 03/26/19   Page 3 of 7


                    I       Notice of (I) Designation of Successful Bid; and      (II)   Cancellation   of
                            Auction [Docket No.227, filed on March 1,2019].

                    J       Declaration of James Doak in Support of the Debtors' Motion for Entry of
                            an Order (A) Approving the Asset Purchase Agreement, (B) Authorizing
                            the Sale of Assets, (C) Authorizing the Assumption and Assignment of
                            Contracts and Leases, and (D) Granting Related Relief [Docket No. 263,
                            filed March 4,20197.

                    K.      Report of the Consumer Privacy Ombudsman [Docket No. 262, filed
                            March 2,20191.

                    L,      Notice to Contract Parties to Potentially Assumed Executory Contracts
                            and Unexpired Leases [Docket No. 285, filed on March 5,2019].

                    M.      Notice of Filing Revised Bid Procedures Order [Docket No. 145, filed on
                            February, 20,20191.

                    N.      Order (A) Approving the Asset Purchase Agreement, (B) Authorizing the
                            Sale of Assets, (C) Authorizing the Assumption and Assignment of
                            Contracts and Leases, and (D) Granting Related Relief [Docket No. 292,
                            entered March 6,20191.

                    o       Notice of Filing Final Asset Purchase Agreement [Docket No. 307, filed
                            on March ll,20l9l.

                    Status: The unresolved cure objections identified on s!iþ!!3! attached hereto
                            are continued to April 2,2019 at 11:00 a.m. (ET).

MATTER UNDER CNO/COC:

2         Debtors' Motion Seeking Entry of Interim and Final Orders (I) Authorizing Postpetition
          Use of Cash Collateral, (II) Granting Adequate Protection to the Secured Parties, (III)
          Modifuing the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting
          Related Relief [Docket No. 22, filed on February 6,20191.

                    Response Deadline: February 2t,2019 at 4:00 p.m. (ET). Extended toMarch22,
                    2019, at 4:00 p.m. (ET) for the Official Committee of Unsecured Creditors

                    Responses Received:

                    A.      Informal comments received from the Official Committee of Unsecured
                             Creditors.

                    B.      Limited Objection and Joinder of CBL & Associates Management, Inc. to
                            Certain Landlords' Objection to the Debtors' Motion Seeking Entry of
                            Interim and Final Orders (1) Authorizing Post Petition Use of Cash
                            Collateral, (II) Granting Adequate Protection to the Secured Parties, (III)


{ 1229.002-W00ss0s0.}
                                                       J
                       Case 19-10234-KG      Doc 335        Filed 03/26/19   Page 4 of 7


                            Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V)
                            Granting Related Relief [Docket No. 157, f,rled on February 2I,20191.

                      C     Limited Objection of Aronov Realty Management, Brookfield Property
                            REIT Inc., Centennial Real Estate Company, LLC, Kravco Company
                            LLC, Montebello Town Center Investors LLC, ST Mall Owner, LLC,
                            YTC Mall Owner, LLC, Starwood Retail Partners LLC, and the Macerich
                            Company to Debtors' Motion Seeking Entry of Interim and Final Orders
                            (I) Authorizing Postpetition Use of Cash Collateral, (IÐ Granting
                            Adequate Protection to the Secured Parties, (III) Modifring the Automatic
                            Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
                            [Docket No. 158, filed on February 21,2019].

                      D     Joinder of Taubman Landlords to Limited Objection of Certain Landlords
                            to Debtors' Motion Seeking Entry of Interim and Final Orders (1)
                            Authorizing Post Petition Use of Cash Collateral, QI) Granting Adequate
                            Protection to the Secured Parties, (III) Modifying the Automatic Stay, (IV)
                            Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No.
                            176, filed on February 25,20191.

                      Related Documents

                      A.    Order (A) Authorizing Postpetition Use of Cash Collateral, (B) Granting
                            Adequate Protection to the Secured Parties, (C) ModiÛing the Automatic
                            Stay, (D) Scheduling a Final Hearing, and (E) Granting Related Relief
                            fDocket No. 70, entered on February 7,20191.

                      B     Omnibus Notice of Second Day Hearing [Docket            No. 79, filed   on
                            February 7,20191.




                                lRemainder of page intentionally left blank.l




{r   229.002-w005s0s0. }                                4
                        Case 19-10234-KG       Doc 335         Filed 03/26/19   Page 5 of 7


                        Status: The Debtors intend to submit a consensual Final Cash Collateral
                                Order under certification of counsel. To the extent a further hearing
                                on this matter is required, this matter is continued to April 212019 at
                                11:00 a.m. (ET).

Dated: March 26,2019                                      RATH &        BB LLP
Wilmington, Delaware

                                                      G             o.3407)
                                              Matthew B. McGuire (No. 4366)
                                              Kimberly A. Brown (No. 5138)
                                              Matthew R. Pierce (No. 5946)
                                              919 Market Street, Suite 1800
                                              V/ilmington, Delaware 1 9801
                                              Telephone: (302) 467-4400
                                              Facsimile: (302)467-4450
                                              Email:        landis@lrclaw.com
                                                            mcguire@lrclaw.com
                                                            brown@lrclaw.com
                                                            pierce@lrclaw.com

                                              -and-

                                              KIRKLAND & ELLIS LLP
                                              Christopher T. Greco, P.C. (admitted pro hac vice)
                                              Derek I. Hunter (admittedpro hac vice)
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone: (212) 446-4800
                                              Facsimile: (212) 446-4900
                                              Email:         christopher.greco@kirkland.com
                                                             derek.hunter@kirkland. com

                                              -and-

                                              KIRKLAND & ELLIS LLP
                                              Spencer A. Winters (admittedpro hac vice)
                                              Catherine Jun
                                              300 North LaSalle
                                              Chicago, Illinois 60654
                                              Telephone: (312)862-2000
                                              Facsimile:        (312) 862-2200
                                              Email:            spencer.winters@kirkland.com
                                                                catherine j un@kirkland.com



                                              Co-Counsel.for the Debtors and Debtors in Possession


{ 1229.002-W00ss050.}
                                                           5
                                    Case 19-10234-KG         Doc 335      Filed 03/26/19        Page 6 of 7

                                                                     E)GIIBIT A

                                                         In re Things Remembered, fnc., et aL
                                                          Case No. Case No. 19-10234 (KG)

               Formal Objections to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired Leases



                                       CBL & Associates Management,
                 I            t74                                            Resolved.
                                       Inc.
                 2            t78      The Taubman Landlords                 Resolved.
                                                                             Resolved - The Debtors are no longer seeking to assume
                 a
                 J           219       Gravotech lnc..(dlb I a Gravograph)   the contract related to this objection. Accordingly, the
                                                                             o ection is moot.
                                       Tender Retail, A Division of
                 4           229                                             Resolved.
                                       Acceo Solutions,Inc.
                 5           230       V/ashington Prime Group lnc.          Resolved.
                 6           23t       RetailMeNot, Inc.                     Resolved.
                 7           233       Oracle                                Resolved.
                 8           235       STAG North Jackson 2, LLC             Resolved.
                 9           236       Warwick Mall Owner LLC                Resolved.
                                                                             The Debtors are engaged with the objecting party and
                10           237       \Mestfield, LLC
                                                                             working to resolve the obiection.
                                       Brookfield Property REIT Inc.,        Resolved as to Brookfield Property REIT Inc. The
                                       Centennial Real Estate Company,       Debtors are engaged with the remaining objecting
                                       LLC, Montebello Town Center           parties and working to resolve the objection.
                11           240       Investors LLC, Starwood Retail
                                       Partners LLC, ST Mall Owner,
                                       LLC, The Macerich Company and
                                       YTC Mall Owner, LLC




{   1229.002-W00s5050.}
                                      Case 19-10234-KG      Doc 335     Filed 03/26/19   Page 7 of 7

                                        Objection of Carousel Center         Resolved.
                                        Company, L.P., Crossgates Mall
                                        General Company NewCo, LLC,
                                        Crystal Run Galleri a LLC,
                                        Holyoke Mall Comp any, L.P .,
                                        JPMG Manassas Mall Owner
                                        LLC, Poughkeepsie Gallena LLC,
                t2           259
                                        Salmon Run Shopping Center.
                                        L.L.C., Sangertown Square,
                                        L.L.C., and Pyramid Walden
                                        Company, L.P. to Debtors'Notice
                                        to Contract Parties to Potentially
                                        Assumed Executory Contracts and
                                        Unexpired Leases
                                        The Taubman Landlords'               Resolved.
                                        Amended Precautionary Obj ection
                                        To The Notice Of Possible
                I3           297        Assumption And Assignment Of
                                        Certain Executory Contracts And
                                        Unexpired Leases, And Cure
                                        Claim Obiection


         Informal Comments to Notice to Contract Parties to Potentially Assuned Executory Contracts and Unexpired   Leases



        Simon Propefy Group, L.P.                          Resolved.
        Adobe lnc.                                         Resolved.
        Washington Prime Group lnc.                        Resolved.




    r229.002-W0055050.}                                             2
{
